Citation Nr: 1014193	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  09-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for burns to hands. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.  





REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 
1979.  

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left knee disorder has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The remaining claims on appeal are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

In an August 2007 written statement, the Veteran indicated 
that he was receiving Social Security benefits (SSI) for his 
"injuries."  Under 38 U.S.C.A § 5103A(c)(3) (West 2002), VA 
is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes the Secretary to obtain.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006).

In this regard, a copy of any Social Security Administration 
award decision and records underlying that decision have not 
been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, any 
relevant findings made by the Social Security Administration 
are evidence which must be considered.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  These records are 
necessary for review before a decision may be made regarding 
his claims and an attempt to obtain these records should be 
undertaken.

In the Veteran's statements and responses to VA's request for 
information, he indicated that he received outpatient 
treatment for his back and shoulders at the VA Medical Center 
in Montgomery, Alabama.  None of the records from Montgomery, 
Alabama have been requested or considered.  Additionally, 
treatment records in the file indicate that he received 
treatment at the Central Alabama Veteran's Health Care System 
in Tuskeegee, Alabama.  Records from Tuskeegee, Alabama have 
not been requested or considered for the period since May 
2002.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the 
Central Alabama Veteran's Health Care 
System in Tuskeegee, Alabama for the 
period from May 2002 to the present.  
Obtain all VA treatment records from the 
VA Medical Center in Montgomery, Alabama.  
Any negative responses should be noted in 
the claims file.

2.  Obtain a copy of any Social Security 
Administration decision granting 
disability benefits to the Veteran.  All 
the medical treatment records from the 
Social Security Administration that were 
used in considering the Veteran's claim 
for disability benefits should be 
obtained and associated with the claims 
file.

3.  Review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, to include 
but not limited to VA examination, it 
should be undertaken prior to further 
claims adjudication.

4.  Readjudicate the issues on appeal, to 
include any additional evidence obtained 
as a result of this Remand that may not 
have been previously considered.

If any benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  An appropriate period of time 
should be allowed for response.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



